       Case 1:19-cv-01756-SKO Document 18 Filed 10/09/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                             FRESNO DIVISION
12
13
     TIMOTHY A. JONES,                               )   CIVIL NO. 1:19-cv-01756-SKO
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                     (Doc. 17)
                                                     )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28


                                           STIPULATION TO REMAND
       Case 1:19-cv-01756-SKO Document 18 Filed 10/09/20 Page 2 of 3



 1   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision
 2   of the Commissioner.
 3          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 4
     Social Security Act, 42 U.S.C. 405(g).
 5
 6
 7   Dated: October 7, 2020                        /s/ Shellie Lott*
                                                   SHELLIE LOTT
 8                                                 Attorney for Plaintiff
 9                                                 *Authorized via e-mail on Oct. 7, 2020

10                                                 MCGREGOR W. SCOTT
11                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
12                                                 Regional Chief Counsel, Region IX
13                                                 Social Security Administration

14                                         By:     /s/ Ellinor R. Coder
                                                   ELLINOR R. CODER
15                                                 Special Assistant United States Attorney
16
                                                   Attorneys for Defendant
17
18
19
20
21
22
23
                                                  ORDER
24
25        Based upon the parties’ above Stipulation for Voluntary Remand Pursuant to Sentence
26   Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”) (Doc. 17), and for cause shown, IT IS
27   HEREBY ORDERED that the above-captioned action is REMANDED to the Commissioner of
28   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.


                                         STIPULATION TO REMAND
       Case 1:19-cv-01756-SKO Document 18 Filed 10/09/20 Page 3 of 3



 1         The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
 2   Timothy A. Jones and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
 3   administratively close this file.
 4
 5   IT IS SO ORDERED.
 6
 7
     Dated:     October 9, 2020                                /s/   Sheila K. Oberto               .
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         STIPULATION TO REMAND
